232 F.3d 546 (7th Cir. 2000)
Karen Bell, Lolita Hill, Farro Assadi,  and Christina Prasinos, Plaintiffs-Appellants,v.Environmental Protection Agency and  Carol M. Browner, in her official  capacity, Defendants-Appellees.
No. 99-3926
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 19, 2000Decided November 6, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 97 CV 6349--Charles R. Norgle, Sr., Judge.[Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Manion and  Williams, Circuit Judges.
Williams, Circuit Judge.


1
The four  plaintiffs-appellants--Karen Bell, Lolita  Hill, Farro Assadi, and Christiana  Prasinos--allege that they were  unlawfully denied promotions to  Master/Expert positions within the  Environmental Protection Agency ("EPA").  Bell and Hill are African-Americans and  allege Title VII discrimination because  of their race. Assadi and Prasinos are  naturalized citizens--Assadi was born in  Iran and Prasinos was born in Greece--and  allege Title VII national origin  discrimination.1 In addition to these  claims, Bell, Hill, and Prasinos make a  retaliation complaint. The district court  granted summary judgment to the EPA on  all counts. Plaintiffs appeal.2 For  the reasons stated herein, we affirm in  part and reverse in part.


2
* The four plaintiffs worked as  environmental engineers in the Air  Enforcement and Compliance Assurance  section of the Air and Radiation Division  of the EPA's Region V office in Chicago.  In 1996, the EPA posted four new Regional  Expert and Master positions, the next  level of promotion for engineers. The EPA  required all candidates to submit a  written application, a copy of their most  recent annual performance appraisal, and  a supplemental qualification statement.  Sixteen eligible candidates, including  plaintiffs, applied for the four Master  positions. For purposes of evaluating the  applicants, the EPA submitted a rating  plan that described the knowledge,  skills, and abilities an applicant needed  to have and listed five factors to be  considered. Assadi and Prasinos each  received a perfect score, while Bell  received a 69 and Hill received a 63 (out  of a possible 75). Two of the individuals  who were ultimately selected for the  position received perfect scores while  the other two were rated at 69.


3
Three EPA section chiefs--William  MacDowell, Diane Sipe, and Peter  Spyropoulos--decided that they would  interview the candidates and make the  final selection as a panel. They agreed  to focus on the written applications and  on how well the applicants responded to  the agreed-upon interview questions. They  intended to reach a unanimous decision on  the four candidates but were unable to do  so. They did reach a consensus on three  candidates: Denny Dart, Katherine Kieth,  and Emmett Keegan. The Panel submitted  the impasse on the fourth position to  their supervisor, George Czerniak.  Ultimately, Linda Hamsing was selected as  the fourth successful candidate. All four  are white, native-born Americans.


4
After the EPA announced the promotions,  plaintiffs sent a memorandum to Czerniak,  Sipe, MacDowell, and Spyropoulos raising  questions about the selection process.  Czerniak responded, but plaintiffs were  unsatisfied and filed formal complaints  with the Equal Employment Opportunity  Commission on February 5, 1997. In  September 1997, plaintiffs filed their  four-count complaint. The district court  granted summary judgment to the EPA on  all counts.

II

5
We review de novo a district court's  grant of summary judgment, considering  the evidence in a light most favorable to  the nonmovant and drawing all reasonable  inferences in favor of the nonmovant. See  Schneiker v. Fortis Ins. Co., 200 F.3d  1055, 1057 (7th Cir. 2000). Summary  judgment is only appropriate when the  pleadings, depositions, and other  materials in the record demonstrate that  there are no disputed facts and the  movant is entitled to summary judgment as  a matter of law. See id. (citing Fed. R.  Civ. P. 56(c); Celotex Corp. v. Catrett,  477 U.S. 317, 322-23 (1986)).


6
Plaintiffs make various disparate  treatment claims against the EPA,  alleging race and national origin  discrimination. Because they cannot show  any direct evidence of discrimination,  plaintiffs rely on the burden-shifting  approach delineated in McDonnell Douglas  Corp. v. Green, 411 U.S. 792 (1973).  Under this approach, plaintiffs must  first make out a prima facie case of  discrimination by demonstrating that (1)  they belong to a protected group; (2)  they applied for and were qualified for  the positions sought; (3) the EPA  rejected them for the positions; and (4)  the EPA granted promotions to persons who  were not in the protected groups. See  Stockett v. Muncie Ind. Transit Sys., 221  F.3d 997, 1001 (7th Cir. 2000); Wallace  v. SMC Pneumatics, Inc., 103 F.3d 1394,  1397 (7th Cir. 1997). Once plaintiffs  establish their prima facie case, we  presume that they were discriminated  against, and EPA must articulate a  legitimate, nondiscriminatory reason for  its employment action. McDonnell Douglas,  411 U.S. at 802; Stockett, 221 F.3d at  1001; Sirvidas v. Commonwealth Edison  Co., 60 F.3d 375, 377-78 (7th Cir. 1995).  Once the EPA has met this production  burden, plaintiffs must establish that  the reason offered by the EPA is merely a  pretext for discrimination. See Texas  Dep't of Community Affairs v. Burdine,  450 U.S. 248, 253 (1981); Stockett, 221  F.3d at 1001; Sirvidas, 60 F.3d at 378.  In the case at bar, both sides agree that  plaintiffs have established a prima facie  case and that the EPA has articulated a  nondiscriminatory reason for promoting  others instead of plaintiffs. They  disagree, however, whether plaintiffs  have established that EPA's proffered  reasons are pretextual.


7
Plaintiffs cannot prevail at trial if  the fact-finder finds that the EPA  "honestly believed in the  nondiscriminatory reasons it offered,  even if the reasons are foolish or  trivial or even baseless." Hartley v.  Wisconsin Bell, Inc., 124 F.3d 887, 890  (7th Cir. 1997). This court "does not sit  as a super-personnel department that  reexamines an entity's business  decisions." Dale v. Chicago Tribune Co.,  797 F.2d 458, 464 (7th Cir. 1986); accord  Debs v. Northeastern Ill. Univ., 153 F.3d  390, 396 (7th Cir. 1998). However,


8
[t]he question before us in reviewing the  grant of summary judgment is only whether  . . . [the plaintiff] produced evidence  from which a rational fact-finder could  infer that the company lied in saying  that it fired . . . him because he was an  unsatisfactory worker. If the only reason  an employer offers for firing an employee  is a lie, the inference that the real  reason was a forbidden one, such as age,  may reasonably be drawn. This is the  common sense behind McDonnell Douglas.


9
Anderson v. Baxter Healthcare Corp., 13  F.3d 1120, 1124 (7th Cir. 1994); see also  Perdomo v. Browner, 67 F.3d 140, 145 (7th  Cir. 1995) (ruling that in order to  survive a summary judgment motion,  plaintiffs "need not prove that the real  reason for [the EPA's] action was  discriminatory"). "Because a fact-finder  may infer intentional discrimination from  an employer's untruthfulness, evidence  that calls truthfulness into question  precludes summary judgment." Perdomo, 67  F.3d at 145; accord Reeves v. Sanderson  Plumbing Prods, Inc., 120 S. Ct. 2097,  2110 (2000) (ruling in an analogous Rule  50 context that "the court should give  credence to the evidence favoring the  nonmovant as well as that 'evidence  supporting the moving party that is  uncontradicted and unimpeached, at least  to the extent that that evidence comes  from disinterested witnesses'" (quoting  9A Charles Alan Wright & Arthur R.  Miller, Federal Practice and Procedure  sec. 2529, p. 300 (2d ed. 1995))).


10
The EPA's asserted reason for not  promoting plaintiffs is that they were  not the best qualified candidates. The  district court complained that plaintiffs  took a "shotgun" approach to the pretext  issue by presenting several categories of  evidence that purport to demonstrate  pretext. After the district court  reviewed the evidence, it found, as a  whole, that plaintiffs failed to raise a  question of material fact on the issue of  pretext. Plaintiffs argue on appeal that  the district court erred in resolving  disputed factual issues, drawing  unsupported inferences in favor of the  EPA, and excluding admissible evidence.

A. Employment Discrimination

11
Plaintiffs contend that there is  abundant direct, circumstantial, and  statistical evidence supporting their  employment discrimination claims.  Plaintiffs argue that (1) they were  demonstrably better qualified than the  selectees; (2) they introduced unrebutted  statistical evidence that supported their  claims; (3) EPA's violations of their  normal procedures casts doubt on the  legitimacy of their promotion decisions;  (4) the credibility of the EPA's story is  drawn into question by illogical and  inconsistent statements and rationales  offered by the EPA's decisionmakers; and  (5) anecdotal evidence presented by  plaintiffs demonstrates discriminatory  animus by the decisionmakers and a  pattern and practice of discrimination.  The district court correctly found that  (1) the EPA did not deviate from its own  promotion procedures; (2) the alleged  inconsistent statements merely  illustrated that the panel was having  difficulty reaching a unanimous decision;  and (3) the anecdotal evidence was not  connected to plaintiffs' discrimination  claims. However, we find that plaintiffs'  comparative qualifications and their  statistical evidence preclude summary  judgment.

1.  Comparative Qualifications

12
First, plaintiffs argue that the EPA's  reasons were pretextual because they  were, in fact, more qualified than those  employees chosen for promotion.  Specifically, all four plaintiffs had  been employed with the EPA for a longer  period of time than any of the selectees.  Moreover, several of the plaintiffs had  received more service achievement awards  than the selectees: Bell received more  awards than any of the selectees;  Prasinos and Assadi received as many  awards as one selectee and more than the  other three selectees; and Hill received  more awards than three of the selectees.  Finally, Assadi and Prasinos received  perfect scores on the preliminary  candidate rankings and Bell's score,  while less than two of the selectees,  equaled the other two. Hill's score,  however, was less than the selectees.3


13
Nonetheless, the district court ruled  that plaintiffs' argument was not  persuasive. According to the district  court, "the issue is whether the EPA  honestly believed that it promoted the  most qualified persons for the  positions." The district court is not  quite correct. At the summary judgment  stage, the district court evaluates  whether plaintiffs have produced evidence  from which a fact-finder could infer that  the employer lied about the reasons for  promoting the selectees. We recently  addressed a similar situation in a case  involving the EPA


14
In sum, [the plaintiff] has presented  specific evidence that calls into  question the veracity of the EPA's reason  for failing to promote her: that she was  not as qualified as the other candidates.  Although a fact-finder at trial may  conclude that the EPA honestly believed  that [the plaintiff] was not as  qualified, and therefore not liable, when  weighing or balancing [the plaintiff's]  credentials and qualifications against  those of [the selectees], it is quite  evident that her qualifications not only  match those of the successful appointees  but may very well exceed those for the  two attorneys chosen.


15
Perdomo, 67 F.3d at 146.


16
Just as in Perdomo, a fact-finder in the  instant case could reasonably find that  the EPA was dishonest when it concluded  that the selectees were more qualified  for the promotions than the plaintiffs  were. Plaintiffs had more experience,  received more performance awards, and  scored at or near the top in the  preliminary candidate objective rankings.  The EPA cannot escape scrutiny merely by  claiming that they selected the most  qualified candidates. Furthermore, an  internal EPA document suggests that the  EPA did not select the best candidates.


17
Plaintiffs obtained, in discovery, a  memorandum written by one of the Panel  members prior to any decision being made  regarding one of the open Master  positions. The memorandum stated


18
The issue of selection causes me a great  concern. . . . This is the first time in  my career that I cannot support an issue  which is so clear in my mind and where I  think others are totally out of reality.  We want to select the best. . . . I  cannot see that [selectees] Kathy [Kieth]  and Denny [Dart] are superior to  [plaintiff] Farro [Assadi]. I cannot  support them because I believe they are  not the best. . . . I consider Farro  [Assadi] better by far than all of them  and [plaintiff] Karen [Bell] better than  . . . [selectee] Linda [Hamsing].


19
The district court rejected this evidence  as inadmissible hearsay. Specifically,  the district court found that the  evidence did not fall within the Fed. R.  Evid. 803(3) hearsay exception, allowing  a statement of the declarant's then  existing state of mind.4 The district  court rejected use of the memorandum  because it found that plaintiffs--at  least Assadi and Bell--were attempting to  use it, not to establish the declarant's  state of mind, but to prove that they  were, in fact, better qualified than the  selectees.


20
Plaintiffs were attempting to use the  memo, however, to counter the EPA's  assertion that it honestly believed it  was promoting the four best candidates.  Plaintiffs made this argument clear in  their 12M response. Moreover, the  memorandum is admissible under Fed. R.  Evid. 801(d)(2)(D) as an admission by a  party opponent.5 Furthermore, the  memorandum provides some support for  plaintiffs' argument that the EPA's "more  qualified candidates" statement was  dishonest. Consequently, the district  court should have admitted the  memorandum.

2.  Statistical Evidence

21
Next, plaintiffs argue that the district  court completely disregarded their  statistical evidence of discrimination.  Plaintiffs' statistical report analyzed  all EPA promotions from 1995 through 1998  in the upper Midwest region for two  positions, including the Masters position  at issue in this case. Plaintiffs' expert  found a statistically significant  difference between the likelihood that  foreign born applicants receive  promotions and that other applicants  receive these promotions. The expert also  found that African-American employees  receive such positions at a lower rate  than other employees, although the  difference was not statistically  significant.6 The district court  refused to include these findings in its  summary judgment analysis because it  concluded that the relevant labor market  for a statistical analysis was the 16  qualified applicants for the Masters  positions and that this sample size was  too small, as a matter of law, to  establish pretext.


22
While we have rejected efforts to use  statistics as the primary means of  establishing discrimination in disparate  treatment situations, see Plair v. E.J.  Brach & Sons, Inc., 105 F.3d 343, 349  (7th Cir. 1997), it can be utilized. "In  conjunction with other evidence of  disparate treatment, however, statistics  can be probative of whether the alleged  disparity is the result of  discrimination." Kidd v. Illinois State  Police, 167 F.3d 1084, 1101 n.16 (7th Cir. 1999) (citing McDonnell-Douglas, 411  U.S. at 805).


23
Moreover, this is not a systemic  (pattern and practice) disparate  treatment case. In a pattern and practice  disparate treatment case, statistical  evidence constitutes the core of a  plaintiff's prima facie case. Within the  McDonnell-Douglas individual disparate  treatment model, however, statistical  evidence is only one small part of a  substantial web of evidence indicating  pretext. Consequently, evidence of  systemic disparate treatment is relevant  to and probative of the issue of pretext  even when it is insufficient to support a  pattern and practice disparate treatment  case. See Bruno v. W.B. Saunders Co., 882  F.2d 760, 767 (3d Cir. 1989) (ruling that  "in individual disparate treatment cases  such as this, statistical evidence, which  may be helpful, though ordinarily not  dispositive, need not be [as] finely  tuned" as in the class action--systemic  employment practices--cases).


24
The usefulness of statistics in an  individual treatment case to show pretext  "depends on all the surrounding facts and  circumstances." International Bhd. of  Teamsters v. United States, 431 U.S. 324,  340 (1977). Statistical evidence,  therefore, should be admitted as evidence  if it meets the Fed. R. Evid. 401  requirement that it "make[s] the  existence of any fact that is of  consequence to the determination of the  action more probable or less probable  than it would be without the evidence."  Accord Bruno, 882 F.2d at 767. Although  the statistics in this case may be too  broad to support a prima facie case of  systemic disparate treatment, they can be  admitted as probative evidence indicating  pretext.


25
A valid statistical analysis must  encompass the relevant labor market. See  Kidd, 167 F.3d at 1102. The district  court incorrectly limited the relevant  labor market to only those 16 persons  qualified for the Masters positions. We  have consistently held otherwise in  similar cases. For example, a professor  who charged his employer with age  discrimination for failing to promote him  may "subject all of the employer's  decisions to statistical analysis to find  out whether age makes a difference." Kuhn  v. Ball State Univ., 78 F.3d 330, 332  (7th Cir. 1996). We did not suggest that  the professor's relevant job market is  only him. In another case, a former  employee of the Illinois Department of  Public Health brought a sex  discrimination suit against her former  employer. See Riordan v. Kempiners, 831  F.2d 690 (7th Cir. 1987). We ruled  admissible statistical evidence that  showed a systematic wage disparity  between male and female employees. See  id. at 698. "If it turned out that  [defendant] always recommended higher pay  for men than women, this would be some  evidence that [plaintiff] hadn't gotten  the raise she wanted because she was a  woman." Id.


26
Plaintiffs' statistical report looked at  all promotions in the upper Midwest  region for two positions, including the  Masters position at issue in this case.  Although the district court and the EPA  argue that this report was too broad, our  case law finds this type of labor market  appropriate for statistical analysis.  See, e.g., Kidd, 167 F.3d at 1101-02  (allowing statistical evidence in an  individual disparate treatment case that  compared the racial makeup of Illinois  State Police cadet classes from 1986  through 1990 with the racial makeup of  the subgroup of cadets who were  discharged); see also McDonnell-Douglas,  411 U.S. at 804-05 (noting that  "statistics as to [the company's]  employment policy and practice may be  helpful to a determination of whether  [the complained of action] conformed to a  general pattern of discrimination" and is  relevant evidence of pretext).


27
Plaintiffs' statistical data suggests a  general pattern of discrimination toward  the foreign born. Although plaintiffs'  expert found that blacks received  promotions at a lower rate than  nonblacks, he did not find that the  difference was statistically significant.  The expert also found a significant  difference when he combined the results  of foreign born and black applicants.  Plaintiffs argue that this result means  that "white employees are favored over  both African-American and foreign born  employees." Furthermore, plaintiffs  contend that "[c]onsidering the two  minority groups separately has the effect  of understating the magnitude of  defendants' discriminatory conduct  because defendant gets 'credit' in  separate analyses for discriminating  against the other protected class."  Plaintiffs' "credit" analysis does not  make any statistical sense. All it tells  us is that either African-Americans or  foreign born employees (or both) are  promoted less often, statistically  speaking. Until we break out the two  groups, we cannot examine the possible  underlying cause. (It is likely that if  plaintiffs' expert combined white and  foreign born applicants together, he  could show a statistically significant  shortfall, but what does that mean?)


28
While plaintiffs' report is most  persuasive in its finding that foreign  born employees, who are otherwise  qualified, are not promoted as often as  native born employees, the evidence that  blacks are not promoted as often as  nonblacks, even though not statistically  significant, is still circumstantial  evidence of possible discrimination.  "Different kinds and combinations of  evidence can create a triable issue of  intentional discrimination." Troupe v.  May Dept. Stores, Inc., 20 F.3d 734, 736  (7th Cir. 1994). Evidence of intentional  discrimination can include "evidence,  whether or not rigorously statistical,  that employees similarly situated to the  plaintiff other than in the  characteristic (pregnancy, sex, race, or  whatever) on which the employer is  forbidden to base a difference in  treatment received systematically better  treatment." Id. (emphasis added).  Consequently, the district court should  have considered plaintiffs' statistical  evidence.

3.  Conclusion

29
Plaintiffs' comparative qualifications  and their statistical evidence preclude  summary judgment on their Title VII  discrimination claims.7 Even if the  pieces of evidence were not conclusive by  themselves, they sufficiently countered  the EPA's assertion that it honestly  believed it was promoting the best  candidates.


30
For it is not true that to get over the  hurdle of summary judgment a plaintiff  must produce the equivalent of an  admission of guilt by the defendant. All  that is required is evidence from which a  rational trier of fact could reasonably  infer that the defendant had [failed to  promote] the plaintiff because the latter  was a member of a protected class . . .  .


31
Troupe, 734 F.3d at 737.  Here, a jury  could reasonably find that plaintiffs  were more qualified than the selectees.  Accordingly, we reverse the district  court's grant of summary judgment on  plaintiffs' Title VII claims.

B. Retaliation

32
Three of the plaintiffs also argue that  the district court erred in granting  summary judgment to the EPA on their  retaliation claims. Plaintiffs Bell,  Hill, and Prasinos testified to numerous  incidents of alleged retaliation,  including demeaning assignments, verbal  abuse, surveillance, diminished  responsibilities, refusal to cooperate on  job assignments, and placements in  situations designed to result in failure.


33
A prima facie case of retaliation is  established when plaintiffs show that (1)  they engaged in protected activity; (2)  they suffered an adverse employment  action subsequent to their participation;  and (3) a causal connection exists  between the adverse employment action and  their participation in protected  activity. Smart v. Ball State Univ., 89  F.3d 437, 440 (7th Cir. 1996). The  district court concluded that plaintiffs  failed to demonstrate a prima facie case  of retaliation.


34
Although we define "adverse employment  action" broadly, not everything that  makes an employee unhappy is an  actionable adverse action. See id. at  441. For an employment action to be  actionable, it must be a "significant  change in employment status, such as  hiring, firing, failing to promote,  reassignment with significantly different  responsibilities, or a decision causing a  significant change in benefits."  Burlington Indus. v. Ellerth, 524 U.S.  742, 761 (1998); accord Ribando v. United  Airlines, Inc., 200 F.3d 507, 511 (7th  Cir. 1999). Plaintiffs failed to show  that they suffered actionable adverse  employment action.


35
Bell asserts that she left her section  for a new position with the EPA because  of a Panel member's conduct. She did not  present any evidence, however, of a  material change in the terms or  conditions of her employment. Hill also  left her section for a new position with  the EPA after the Panel did not promote  her. Like Bell, Hill did not present any  facts that indicated a material change in  the terms and conditions of her  employment. Prasinos asserts that one of  the Panel members refuses to greet her or  speak to her and that he cancelled a  conference called by her. These are  trivial matters that do not rise to the  level of actionable retaliation. See  Rabinovitz v. Pena, 89 F.3d 482, 488 (7th  Cir. 1996); Dahm v. Flynn, 60 F.3d 253,  257 (7th Cir. 1994). Accordingly, we  affirm the district court's grant of  summary judgment to the EPA on the  retaliation claims.

III

36
For the reasons stated herein, we Affirm  the district court's grant of summary  judgment on plaintiffs' retaliation  claims but Reverse the district court's  grant of summary judgment on plaintiffs'  Title VII claims. Accordingly, we Remand  the case for further proceedings  consistent with this opinion.


37
                                           Appendix
____________________________________________________________________________________
                                          Job        Rating            Statistical
             Tenure    Experience        Awards8      Score   Rank9     Support
____________________________________________________________________________________
Plaintiffs
____________________________________________________________________________________
Bell         1986;10  * region            1 gold       69      4         Minor
                      Coordinator
                                         2 bronze 
                      * F.E.      
                      engineering
                      license
____________________________________________________________________________________
Hill         1987                        1 bronze     63                Minor
____________________________________________________________________________________
Assadi       1980     lead engineer      1 gold       75        1       Significant
                                         1 bronze
____________________________________________________________________________________
Prasinos     1986     * lead             2 bronze     75                Significant
                      engineer
                      * region
                      coordinator
                      * project
                      officer


38
______________________________________________________________________
______________________________________________________________________
Selectees
______________________________________________________________________
Dart            1990           lead engineer     75             3
______________________________________________________________________
Kieth           1991                             69             2
______________________________________________________________________
Keegan          1991                             69
______________________________________________________________________
Hamsing         1987           lead engineer     75
______________________________________________________________________



Notes:


1
 Title VII makes it unlawful for an employer "to  discriminate against any individual with respect  to his compensation, terms, conditions, or  privileges of employment, because of such  individual's race, color, religion, sex, or  national origin." 42 U.S.C. sec. 2000e-2(a)(1).


2
 Although Hill also claimed gender discrimination,  she waived the complaint below and does not raise  the issue on appeal. Assadi also claimed age  discrimination but does not appeal this issue.


3
 This data is summarized in the appendix.


4
 Rule 803 states in relevant part
The following are not excluded by the hearsay  rule, even though the declarant is available as  a witness
* * *
(3) Then existing mental, emotional, or physical  condition. A statement of the declarant's then  existing state of mind, emotion, sensation, or  physical condition . . ., but not including a  statement of memory or belief to prove the fact  remembered or believed . . . .


5
 The EPA never attempted to have the district  court rule the memorandum inadmissible; the  district court ruled on this issue sua sponte.  Furthermore, in its appellate brief, the EPA does  not attempt to support the district court's  ruling; instead, it attempts to minimize the  memorandum's impact.


6
 The data indicated that 20 African-Americans  received promotions during this time period, but  that the applicant flow would have expected 25.  During this same time period, 19 foreign-born  employees received promotions, while the  applicant flow would have expected 34.


7
 This evidence is summarized in the appendix.


8
 One unidentified selectee received two medals and  the other selectees received no medals.


9
 This is testimony given by one of the panel  members, Peter Spyropoulos, of the way that he  ranked the applicants. In other testimony he had  Bell ranked as high as "2".


10
 Bell worked for Dow Chemical as an engineer  between 1988 and 1991.



39
MANION, Circuit Judge, concurring.


40
I agree with  the court that for the claims of the three  plaintiffs alleging retaliation, summary judgment  should be granted in favor of the defendant. I  also agree that at this stage, at least, summary  judgment on the plaintiffs' claims for  discrimination for failure to promote is not  appropriate. Statistical evidence is a valid  consideration in determining whether there were  any discriminatory practices in the promotion  procedure and decision. But I emphasize that  statistical evidence alone cannot and should not  carry the day. See Plair v. E.J. Brach & Sons,  Inc., 105 F.3d 343 (7th Cir. 1997). I further  note that, in addition to the comparative  qualifications such as test scores, experience  and achievement awards as summarized on the  document attached to this opinion, there are  other subjective factors. As long as there is no  unlawful discriminatory intent, such personnel  decisions should be left to the employer.  Likewise, the plaintiffs have unique distinctions  among themselves regarding their qualifications.  If a jury is to decide whether one or more  plaintiffs should have been promoted instead of  one or more of those who received the promotions,  the jury's decision must be confined to a  conclusion that race or national origin was or  was not a determining factor in the failure to  promote and must not be because the jury's own  subjective analysis would deem one or another of  the plaintiffs more qualified for the job.